1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   MIRIAM MICHELLE MENDOZA,                      ) Case No.: 1:16-cv-0967 - LJO - JLT
                                                   )
12                 Plaintiff,                      ) ORDER AFTER NOTICE OF SETTLEMENT
                                                   )
13          v.                                     )
                                                   )
14   GENERAL MOTORS LLC, et al.,
                                                   )
15                 Defendants.                     )
                                                   )
16                                                 )

17          The Court has been informed that the matter has resolved. Thus, the Court ORDERS:

18          1.     The petition for approval of the minor’s compromise SHALL be filed no later than

19   November 16, 2018;

20          2.     All other pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:    October 3, 2018                         /s/ Jennifer L. Thurston
26                                                   UNITED STATES MAGISTRATE JUDGE

27
28
